 In the Matter of THE POST PRINTING AND PUBLISHING-COMPANYandDENVER MAILERSUNIONNo. 8, AFFILIATED WITH THE INTERNATIONALMAILERS UNIONIn the Matter of THE DENVER PUBLISHING Co.andDENVER MAILERSUNION No. 8, AFFILIATED WITH THE INTERNATIONAL MAILERS UNIONCases Nos. 17-R-1005 and 17-R-1006, respectivelySUPPLEMENTAL DECISIONANDORDERJanuary 26,1945On December 16, 1944, the Board issued a Decision and Direction ofElections in the above entitled proceedings,' and on January 9, 1945issued an Order Amending Direction of Elections. In its Decisionand Direction of Elections the Board found that the mailers in theemploy of each of the Companies constituted an appropriate unit;that questions concerning representation had arisen by reason of therefusal of the Companies to accord exclusive bargaining rights to thepetitioner herein, Denver Mailers Union No. 8, affiliated with theInternational Mailers Union, herein called the IMU; and it directedthat the questions be resolved by elections in which employees in eachof the units found appropriate should choose between IMU and theInternational Typographical Union, herein called the ITU, inter-venor in the proceedings, or neither.Inter alia,the Board denied themotion of the ITU that the Board rule that collective bargainingrights be on an industry-wide basis, and not on the basis of shops orcity-wide.The ITU has now filed a petition for reconsideration ofthe decision.2In its Petition for.Reconsideration the ITU reiterates a conten-tion made by it at the hearing in this matter, and which the Boardrejected," that "a vote of mailers on a nation-wide basis" be directed,159 N L R. B. 1115.2The Petition for Reconsideration also referred toMatter of The Register and TribuneCompany and Des Moines Mailers Union No.58, Case No. 18-R-1154,60 N L. R. B. 360,now pending before the Board.'The Decision recites. "The ITU contends that collective bargaining for all mailersshould be on an industry-wide basis and not on a shop or city-wide basis It however,offered no evidence in support of its contention beyond the statement that that is the60 N. L.R. B., No. 49.231 232DECISIONSOF NATIONALLABOR RELATIONS BOARD"to determine the proper agency to represent mailers in collectivebargaining -with employers." In -support of this contentionit arguesthat to permit employees constituting "smallgroups ofmailers in asmall number of localities throughout the country," such as the unitsherein found appropriate, to vote separately on the issue of their bar-gaining representative, would engender industrial strife, and wouldadversely affect the interests of the mailers as individuals.Thus, it isasserted that mailers, unless represented by the ITU, will lose "thefraternal and social benefits of membership in the ITU, such as theold age pension, mortuary, and Union Printer's Home privileges,"and "their interest in the use of the Union Label."Adverting to itshistory, the ITU states that if it "was convinced that its Mailer mem-bers would benefit by the formation of an organization of their own,there would be no question but what the same traditional policy ofthe ITU would be followed," and the mailers would be allowed tosecede from the ITU just as other crafts have done in the past.From the foregoing it is apparent that the ITV does not in realitycontend that the unit appropriate for collective bargaining withinthe meaning of Section 9 (b) of the Act is national, or "industrial"in scope, or that the prerequisites to the existence of such a unit arepresent .4Nor does it envisage actual collective bargaining for allthe mailers in the countryas a singlegroup.What the ITU doescontend is that all such employees should have the same bargainingrepresentative, and it requests that the choice of the representativefor each of the groups comprising, respectively, hundreds of appro-priate bargaining units, should be determined, not by a majority ofthe employees in such unit, but by a, majority ofallmailers in allunits everywhere.In other words, the ITU, believing, no doubt sin-cerely, that a majority of mailers throughout the United States preferto adhere to it, and that the rise of a dual organization will adverselyaffect the interests of all such employees, requests the Board to preventthe secession of its mailer members on a shop-by-shop basis.We are mindful of the serious problem of industrial relations whichgives rise to this request.The remedy which the ITU suggests is,however, one which we are without the, power to apply. It is elemen-tary that this Board cannot dictate employees' choice of bargaininghistorical position of the ITUThe record shows that the various locals of the ITU havealways made separate contracts with separate employers in a city, and the companiesinvolved herein had separate contracts with the ITUThe request for a ruling thatthe appropriate unit be on an industry-wide basis is therefore denied."4order to insure to employees the full benefit of their right to self-organization and tocollective bargaining,and otherwise to effectuate the policiesof the Act,the unit appro-priate for the purposes of collective bargaining shall be the employer unit, craft unit,plant unit, or subdivision thereof."The ITU does not contend, for example, that thereis an "employer"association coextensi%e in scope with the nation-wide group of employeesamong whom it requests an election.SeeMatter of Shipowners Association of the PacificCoast, 7N.L R. B 1002. THE POST PRINTING AND PUBLISHING, COMPANY233representatives, nor prevent them from choosing to be represented byany bona fide labor organization they may desire.Our major func-tion under the Act is to protect and implement the right of employeesto make that choice for themselves, through the voice of the majorityof employees.The "majority" which is basic to the statutory schemeof representation is, of course, the majority of employees in an appro-priate bargaining unit.-,Once it is determined that a group of em-ployees comprise an appropriate bargaining unit, and we note, again,that the employees herein involved unquestionably constitute two suchunits, we would be derelict if we denied to them the opportunity, upona proper showing that a question concerning representation has arisen,and at appropriate intervals, to register their choice through the ad-ministrative process provided under Section 9 (c) of the Act. It isfor the ITU and not the Board to convince the mailers that it is totheir best interests to retain their affiliation with the ITU.The request of the ITU for a nation-wide election, and a reconsid-eration of the Board's decision in the above entitled cause, is thereforedenied.'The Post Printing and Publishing Company,6 herein called thePost, on December 20, 1944, filed with the Board a request for recon-sideration of the Board's finding as to the unit appropriate for collec-tive bargaining in this company. Inasmuch as this request does notdeal with, and our decision herein will not affect, the unit found tobe appropriate in theMatter of The Denver Publishing Co.,'the twocauses are hereby severed for the purposes of the decision and orderherein set forth.The request for reconsideration of the Board's unit finding allegesthat the Board erred in including addressograph operators in theappropriate unit, inasmuch as they are presently represented byanother union; and that stickers, conveyor handlers, and laborers arenot properly within the unit.Inasmuch as the Board's unit findingspecifically excludes laborers, there is no necessity for ruling on thecontention as to the laborers. - However, since it appears that therecord in this case does not indicate that the addressograph operatorsare presently in another suit and represented by another union, andsince there is no mention made of the duties of stickers, we shall direct" Section 9 (a) of the Act provides . "Representatives designated or selected for thepurposes of collective bargaining by the majority of the employeesin a unit appropriatefor such purposes,shall be the exclusive representatives of all the employees in such unitfor the purposes of collective bargaining in respect to rates, of pay, wages, hours ofor a group of employees shall have the right at any time to present grievances to theiremployer " [Italics supplied ]Section 8((5) of the Act provides:"It shall be an unfair labor practice for an em-ployer- ... To refuse to bargain collectively with the representatives of his employees,subject to theprovisionsof Section 9 (a) "[Italics supplied ]0 Case No 17-R-1005'Case No 17-R-1006. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the record in this matter be reopened for the purpose ofsecuringadditional evidence anent the functions and duties of addressographoperators, stickers and conveyor handlers.Accordingly,IT IS HEREBY ORDEREDthat the record in Case No. 17-R-1005 bereopened and the case remanded to the Regional Director for theSeventeenth Region for the purpose of holding a further hearing instickers, and conveyor handlers are properly within the unit previ-ously found appropriate in Case No. 17-R-1005.0